          Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 1 of 14


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ARTHUR USHERSON,                                                       :
                                                                       :
                                    Plaintiff,                         :   19-CV-6368 (JMF)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
BANDSHELL ARTIST MANAGEMENT,                                           :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On June 26, 2020, the Court issued a fifty-four-page Opinion and Order — familiarity

with which is assumed — imposing a range of monetary and non-monetary sanctions on

Plaintiff’s counsel Richard Liebowitz and his firm, the Liebowitz Law Firm, PLLC. See

Usherson v. Bandshell Artist Mgmt., No. 19-CV-6368 (JMF), 2020 WL 3483661 (S.D.N.Y.

June 26, 2020) (ECF No. 68). To the extent relevant here, the Opinion and Order required Mr.

Liebowitz and his firm (1) no later than July 27, 2020, to serve a copy of the Opinion and Order

“on every one of the firm’s current clients “and for Mr. Liebowitz to file a declaration attesting

to such service on ECF; (2) no later than July 27, 2020, to file a copy of the Opinion and Order

“on the docket of any currently pending case that was brought by Mr. Liebowitz or his firm” and

for Mr. Liebowitz to file a declaration attesting to the same on ECF; and (3) to file a copy of the

Opinion and Order on the docket in “any action that is filed within one year of the date of th[e]

Opinion and Order.” Id. at *22 (emphasis omitted).

        On July 27, 2020, following the denial by this Court of Mr. Liebowitz’s request for stay

of the Opinion and Order pending appeal, see Usherson v. Bandshell Artist Mgmt., No. 19-CV-

6368 (JMF), 2020 WL 4228754 (S.D.N.Y. July 22, 2020) (ECF No. 81), as well as the Second
         Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 2 of 14


Circuit’s denial of his request for an immediate stay, see Usherson v. Bandshell Artist Mgmt.,

No. 20-2304, ECF No. 24 (2d Cir. July 27, 2020),1 Mr. Liebowitz filed a declaration attesting

that he had (1) “served by email a copy of the Order on every one of LLF’s clients identified” in

“an LLF internal email list — which [he] ha[d] reviewed for accuracy and to the best of [his]

knowledge believe[d] to be complete”; and (2) “file[d] a copy of the Court’s Order on the docket

of all currently pending cases brought by [him] or LLF.” ECF No. 82 ¶¶ 2-3. Mr. Liebowitz

further attested that he identified “all currently pending cases brought by [him] or LLF” by

“search[ing] on Pacer, in every federal judicial district around the country, for [his] name as

counsel of record”; by “rel[ying] on [his] firm’s internal records” for the “small number of cases

filed by my firm in which I am not counsel of record”; and then “double-check[ing] these filings

against [his] firm’s internal case management system.” Id. ¶ 3.

       Notwithstanding these representations, on September 21 and 29, 2020, Mr. Liebowitz

filed declarations with the Court identifying cases brought by him or his firm in which he had

“neglected to file the Order,” and only belatedly complied with its requirements. ECF No. 83

¶ 3; see ECF No. 84. The Court has also received two letters and an email, attached here as

Exhibits A through C, concerning compliance with the Court’s Opinion and Order.2

       In light of these developments, no later than October 15, 2020, Mr. Liebowitz shall file

a sworn declaration that:


1
       The Second Circuit subsequently also denied Mr. Liebowitz’s request for stay pending
appeal. See Usherson v. Bandshell Artist Mgmt., No. 20-2304, ECF No. 47 (2d Cir. Aug. 21,
2020).
2
       The Court received a voicemail from an individual who expressed similar concerns about
Mr. Liebowitz’s compliance, or lack thereof, with the Court’s Opinion and Order, based on
communications with third persons. The caller expressed a desire not to be involved any further.
Given that, and given that the caller’s information was only second-hand, the Court declines to
place any weight on the caller’s information.
                                                  2
         Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 3 of 14


   (1) explains how, notwithstanding the process described in his declaration of July 27, 2020,
       he overlooked the cases that he or his firm concededly brought described in his
       declarations of September 21, and 29, 2020, and describes what steps, if any, he has taken
       (and when), or what steps he will take, to identify any other such cases;

   (2) describes with particularity how the “LLF internal email list” Mr. Liebowitz used to
       identify the clients to whom he provided the Opinion and Order was compiled, who is
       responsible for maintaining it, and how (and how often) it is updated; explains whether it
       is possible that there are any clients of Mr. Liebowitz or his firm that would not be on
       that list; and, if so, describes what steps, if any, he has taken (and when), or what steps he
       will take, to identify any such clients;

   (3) responds to the letter addressed to the Court from Mr. Hudson dated July 28, 2020, by:

           a. identifying whether there are any cases in which he or his firm is acting as
              counsel, in any way (i.e., directly or indirectly), but has not entered a formal
              notice of appearance and in which he has not, as of the date of this Order, either
              filed the Opinion and Order or shared the Opinion and Order with the client;

           b. if so, showing cause why that should not be treated as a violation of the Opinion
              and Order; and

           c. either way, showing cause why the Opinion and Order should not be modified to
              require its filing in any case where Mr. Liebowitz or his firm is involved as
              counsel, whether or not he or his firm has entered a formal notice of appearance.

Defense counsel may (but is not required to) respond to Mr. Liebowitz’s declaration by October

21, 2020. (If defense counsel has any information that speaks to the issues referenced above and,

more broadly, to Mr. Liebowitz’s compliance with the Opinion and Order, he is encouraged to

share that information with the Court.) No reply may be filed absent leave of Court.


       SO ORDERED.

Dated: October 2, 2020                               __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 3
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 4 of 14




               EXHIBIT A




                              4
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 5 of 14
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 6 of 14
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 7 of 14




               EXHIBIT B




                              5
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 8 of 14
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 9 of 14
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 10 of 14




                EXHIBIT C




                               6
           Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 11 of 14


From:             Ricardo Guise
To:               Furman NYSD Chambers
Subject:          Lukaszewicz v. WSN Inc.
Date:             Wednesday, September 9, 2020 12:21:30 PM


Your Honor:

I hope you and your family are well.

Allow me to bring your attention to the email below one of my co-workers received from
Richard Liebowitz, and her response.

We found his claim and general approach so fantastical that we decided to do some research
on him, and found your judgement from June 26.

It seems Mr. Liebowitz has not learned his lesson and apparently continues to harass
companies with spurious claims. The fact that he is doing so at this particular time when most
publishers are attempting to keep their companies afloat is particularly galling.

Can something be done to stop these internet trolls?

Thank you in advance,

Ricardo Guise
President & Publisher
World Screen
rguise@worldscreen.com
Phone: (212) 924-7620
http://www.worldscreen.com




       Begin forwarded message:

       From: Mansha Daswani <mdaswani@worldscreen.com>
       Subject: Re: Lukaszewicz v. WSN Inc.
       Date: September 4, 2020 at 12:41:26 PM EDT
       To: rl@liebowitzlawfirm.com

       Dear Mr. Liebowitz
       We are in receipt of your email notifying WSN INC that we are "in default" on a
       legal complaint. This summons (nor any other notification) was never received at
       the registered address of WSN INC. Was it sent by certified mail? Also, please be
       aware we have not been at our physical office since March due to COVID-19.

       We therefore find it surprising that you have immediately threatened legal action
       without any prior communication about this alleged copyright infringement on the
       website worldscreen.com over an image owned by Adam Lukaszewicz.
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 12 of 14


If any copyright infringement did take place, it was entirely innocent and
unwilling. As a good-faith gesture, the potentially infringing image has been
removed from the website, and any other location on our server.

As a next step, we ask that you provide the following information:

— Proof that you have the right to represent Mr. Lukaszewicz in this action. (We
read with interest the recent ruling against you detailing "repeated violations of
court orders and outright dishonesty."
https://www.scribd.com/embeds/469163224/content?
start_page=1&view_mode=scroll&access_key=key-
WDP5cFoOJQpQmOKXgf72)

As such, please submit documentation that Mr. Lukaszewicz continues to retain
you as his legal representation, even following this June 2020 ruling.

— Proof that from the time the photo was taken in 2016 until the time it was
registered with the copyright office in 2020, Mr. Lukaszewicz never made this
image available on Pixabay or any other free photo library. We are content
owners ourselves and are not in the business of taking images off the open
internet to use in our publishing platforms. All of our artwork is sourced from the
companies we cover or platforms such as Pixabay and Shutterstock. With the
wealth of visually similar images available on Pixabay, it is inconceivable that we
would have taken an image from a travel blog. We are a 35-year-old media
organization and have nothing but the utmost respect for copyright holders.

— Clarification on how there is a case of infringement when the usage—which is
clearly in diminimis as it appears solely as a thumbnail deep inside the
WorldScreen.com archive and indeed appears nowhere else on our site or on the
Google image cache—predates the copyright registration by two years.

Thank you again for notifying us of this alleged infringement. We respect and
appreciate the fair and reasonable application of copyright law and hope to close
this matter prior to both parties investing more time and resources—especially at
a time when independently owned companies like ours are suffering irretrievable
losses due to the COVID-19 pandemic.

Best,
Mansha Daswani


                Mansha Daswani | Editor & Associate Publisher | (212) 4630340 |
                @worldscreen | WorldScreen.com




            Begin forwarded message:

            From: Richard Liebowitz
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 13 of 14


         <rl@liebowitzlawfirm.com>
         Subject: Fwd: Lukaszewicz v. WSN Inc.
         Date: September 4, 2020 at 12:26:37 AM EDT
         To: sweaver@worldscreen.com

         Dear Sir or Madam,

         Did you receive the below legal complaint? You are
         currently in default. Please call me at 516-233-1660 to
         discuss. Thank you.

         Best,

         Richard Liebowitz
         Liebowitz Law Firm, PLLC
         516-233-1660
         www.LiebowitzLawFirm.com


         ---------- Forwarded message ---------
         From: Richard Liebowitz
         <RL@liebowitzlawfirm.com>
         Date: Wed, May 27, 2020 at 3:42 PM
         Subject: Lukaszewicz v. WSN Inc.
         To: Jeffrey Teitel <jteitel@lawyerservicebureau.com>


         Hi Jeff,

         Please serve attached via the SOS. Thank you.

         Best,

         Richard Liebowitz
         Liebowitz Law Firm, PLLC
         516-233-1660
         www.LiebowitzLawFirm.com

    <WSN- Summons Stamped.pdf>

    <Lukaszewicz v. WSN- Complaint Stamped.pdf>

    <Exhibit B- WSN Stamped.pdf>

    <Exhibit A- WSN Stamped.pdf>

    <WSN- CC.pdf>
Case 1:19-cv-06368-JMF Document 85 Filed 10/05/20 Page 14 of 14
